By the Court.
1. Under the criminal code, where a defendant has been convicted and sentenced on an indictment duly returned by the grand jury, he can not, on error, avail himself for the first time of the objection that the record omits to show the impaneling of the grand jury. Such objection should be made in the court below, by motion to quash, before pleading to the indictment.
2. The failure by the court, on the impaneling of a jury for the trial of a cause, to inquire, as directed by the statute (70 Ohio L. 170, sec. 11) whether either of them has served as a talesman within the preceding twelve months, constitutes *579no ground for error where it appears that the party complaining, though present at the time, made no objection to the omission.
3. Neither the affidavits filed in a cause, the certificate of the clerk, nor the agreed statement as to what took place at a trial, can be made to supply the place of a bill of exceptions taken in accordance with the statute. And where matter is sought to be brought into the record by such .means, it will, on error, be disregarded.

Motion overruled.